MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	110	
Docket:	      Cum-18-26	
Submitted	
  On	Briefs:	 July	24,	2018	
Decided:	     August	2,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                           IN	RE	CHILDREN	OF	MELISSA	F.	
	
	
PER	CURIAM	

	      [¶1]		Melissa	F.	and	Taurus	W.	Sr.	appeal	from	a	judgment	of	the	District	

Court	 (Portland,	 Powers,	 J.)	 terminating	 their	 parental	 rights	 to	 the	 children	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a),	(B)(2)(a),	(b)(i)-(ii),	(iv)	(2017).		The	

mother	 and	 father	 challenge	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	

court’s	findings	that	they	are	parentally	unfit	and	that	termination	of	parental	

rights	is	in	the	best	interests	of	the	children.		The	mother	further	contends	that	

the	 court	 (1)	 was	 barred	 by	 res	 judicata	 from	 taking	 evidence	 at	 the	 second	

termination	 hearing	 on	 issues	 litigated	 at	 the	 first	 termination	 hearing;	

(2)	abused	 its	 discretion	 by	 denying	 her	 motion	 to	 proceed	 without	 counsel;	

and	(3)	demonstrated	bias	against	her	and	did	not	render	a	fair	judgment.		We	

conclude	that	there	is	competent	evidence	in	the	record	supporting	the	court’s	

findings	 regarding	 the	 bases	 for	 the	 parents’	 unfitness	 and	 its	 discretionary	

determination	that	termination	of	parental	rights	is	in	the	best	interests	of	the	
2	

children.	 	 The	 mother’s	 other	 contentions	 are	 unpersuasive.	 	 We	 affirm	 the	

judgment.	

                                  I.		BACKGROUND	

	     [¶2]	 	 Following	 a	 four-day	 termination	 hearing	 that	 concluded	 on	

December	 14,	 2017,	 the	 court	 issued	 a	 judgment	 dated	 January	 10,	 2018,	 in	

which	it	found	by	clear	and	convincing	evidence	that	the	parents	are	unable	or	

unwilling	to	protect	the	children	from	jeopardy	or	take	responsibility	for	them	

in	 a	 reasonable	 time,	 they	 have	 failed	 to	 make	 a	 good	 faith	 effort	 at	

rehabilitating	 themselves	 and	 reunifying	 with	 the	 children,	 and	 that	 the	

termination	of	parental	rights	is	in	the	children’s	best	interests.		See	22	M.R.S.	

§	4055(1)(A)(1)(a),	(B)(2)(a),	(b)(i)-(ii),	(iv).		The	court	took	judicial	notice	of	

its	prior	orders,	evidence	presented	in	hearings	that	occurred	between	July	and	

December	 of	 2017,	 and	 the	 reports	 of	 the	 guardian	 ad	 litem	 (GAL).		

See	In	re		 Caleb	 M.,	 2017	 ME	 66,	 ¶	 23,	 159	 A.3d	 345.	 	 The	 court	 made	 the	

following	findings:	

      	      [The	parents]	have	clearly	not	tried	to	reunify	in	good	faith.		
      [The	 father]	 has	 sporadically	 visited	 his	 children.	 	 He	 has	 rarely	
      attended	     any	     family	    team	      meetings	       and	      court	
      conferences/hearings.	 	 [The	 father]	 has	 largely	 deferred	 to	 [the	
      mother]	 to	 deal	 with	 this	 case.	 	 [The	 mother]	 has	 long	 made	
      personal,	 cruel,	 and	 unhelpful	 comments	 to	 [a]	 caseworker	 .	 .	 .	 ,	
      which	harmed	their	relationship,	has	refused	to	divulge	the	family’s	
      whereabouts	for	several	months	in	late	2017,	has	failed	to	attend	
                                                                              3	

the	properly	noticed	September	11,	2017	team	meeting,	and	then	
attended	the	November	30,	2017	meeting	only	if	the	GAL	left.		She	
has	 also	 lied	 to	 DHHS	 about	 rental	 payments	 made,	 and	 the	
children’s	whereabouts	for	hours	during	the	August	28,	2017	park	
visit,	which	led	to	suspended	visits.		She	failed	to	attend	numerous	
court-ordered	drug	testing	sessions,	and	she	did	not	attend	mental	
health	counseling	until	October	11,	 2017,	going	only	three	times.	
[The	 mother]	 has	 done	 well	 with	 supervised	 visits	 themselves	 in	
large	part.		Neither	parent	has	signed	the	three	reunification	plans	
and	neither	has	met	the	goals	or	remedied	jeopardy.		[The	mother]	
has	 chosen	 to	 impede	 proper	 reunification	 efforts	 due	 to	 her	
distrust	of	DHHS	and	the	GAL.		The	parents	have	largely	failed	to	
comply	 with	 the	 court’s	 orders	 of	 July	 19,	 2017	 and	
October	12,	2017.	
	
       [The	parents]	have	likewise	been	unable	for	about	32	months	
to	 take	 responsibility	 for	 the	 children’s	 needs	 in	 any	 reasonable	
time	that	meets	their	needs	and	have	not	been	able	to	protect	their	
children	 from	 jeopardy	 in	 a	 reasonable	 time	 which	 meets	 their	
needs.		There	is	no	likelihood	that	this	situation	will	change	in	the	
near	 future	 as	 demonstrated	 by	 their	 performance	 over	 the	 last	
32	months.	 	 Deprivation	 of	 proper	 shelter	 for	 children	 aged	 7	 to	
6th	grade	 is	 included	 in	 the	 definition	 of	 jeopardy	 in	 22	 M.R.S.	
§[	]4002(6).	
       	
       Despite	 having	 the	 ability	 to	 work	 and	 earn	 income,	 the	
parents	have	 regularly	amassed	significant	rental	 arrearages	and	
have	 been	 evicted	 three	 times.	 	 They	 have	 claimed	 twice	 to	 be	
obtaining	 new	 housing	 in	 Casco,	 and	 twice	 since	 the	 summer	 of	
2017	have	failed	to	do	so.		They	have	a	 history	of	two	failed	trial	
placements	 and	 unsuitable	 living	 situations	 that	 include	 several	
motels	and	recently	a	friend’s	home	in	Westbrook.		Chaos	at	home	
has	 been	 prevalent	 and	 progress	 has	 not.	 	 There	 is	 no	 current	
prospect	 for	 another	 home	 placement	 with	 visits	 still	 supervised	
and	housing	uncertain.		Providing	suitable	and	stable	housing	is	a	
primary	parental	function	necessary	to	allow	children	to	grow	and	
flourish.		[The	mother],	and	[the	father]	by	deference	to	her,	have	
chosen	 to	 blame	 others	 and	 failed	 to	 recognize	 and	 resolve	 their	
4	

     parenting	 deficits	 since	 the	 court’s	 July	 2017	 order	 on	 the	 first	
     termination	petition.		That	order	gave	them	more	time	to	reunify,	
     which	has	not	happened	for	good	reasons	outlined	above.		These	
     parents	 could	 have	 focused	 their	 energies	 on	 solving	 housing	
     instability	and	other	parenting	deficits,	which	they	have	not	done.	
           	
                               BEST	INTEREST	
	
             As	to	the	second	issue	of	“best	interest[s]”	of	the	children,	the	
     court	also	finds	DHHS	has	proven	by	clear	and	convincing	evidence	
     that	termination	of	both	parents’	rights	to	the	three	children	is	in	
     their	 best	 interest[s].	 	 The	 facts	 found	 [above]	 also	 support	 this	
     conclusion,	including	the	best	interest[s]	of	the	children	since	the	
     July	19,	2017	order.	
             	
             These	 three	 children	 have	 been	 in	 their	 current	 placement	
     since	October	2016.		The	GAL	and	DHHS	are	favorably	impressed	
     with	the	resource	family	and	its	care	of	all	three,	needy	children.	
     Each	 has	 progressed	 in	 the	 placement,	 having	 fewer	 needs	 for	
     therapy	and	succeeding	in	school.		They	have	a	good	relationship	
     with	the	resource	parent	and	the	three	other	children	there.		These	
     parents	have	long	 experience	in	running	a	preschool	and	dealing	
     with	children’s	issues.	
             	
             The	 biological	 parents	 have	 not	 made	 real	 progress	 in	
     remedying	 their	 parental	 deficits	 in	 32	 months,	 which	 is	 an	
     exceptionally	long	time.		There	is	no	expectation	for	this	to	change	
     in	 the	 near	 future,	 at	 the	 very	 least.	 	 The	 children’s	 uncertainty	
     about	 their	 parents	 and	 their	 future	 living	 arrangement	 remains	
     and	will	remain	unless	termination	occurs.		They	seem	aware	of	the	
     court	 process	 that	 has	 been	 proceeding	 since	 April	 2015,	 which	
     itself	 produces	 uncertainty.	 	 The	 current	 placement	 provides	 a	
     stable,	 caring,	 and	 predictable	 environment	 for	 these	 young	
     children,	which	the	parents	have	not	done	and	cannot	do.		They	will	
     also	be	able	to	live	together	should	termination	occur.	
                                                                                       5	

                                II.		DISCUSSION	

	     [¶3]	 	 We	 address	 the	 parents’	 arguments	 in	 turn,	 beginning	 with	 the	

mother’s	contention	that	the	court	was	barred	by	the	doctrine	of	res	judicata	

from	taking	certain	evidence	at	the	December	2017	termination	proceeding.	

A.	   Res	Judicata	

	     [¶4]	 	 The	 mother	 first	 argues	 that	 a	 portion	 of	 the	 “testimony	 and	

evidence	 presented	 at	 the	 second	 termination	 of	 parental	 rights	 trial	 [was]	

barred	 by	 res	judicata.”	 	 Because	 this	 argument	 was	 not	 raised	 during	 the	

termination	 proceeding,	 we	 review	 for	 obvious	 error	 whether	 the	 July	 2017	

order—which	 denied	 the	 Department’s	 first	 petition—had	 any	 preclusive	

effect	upon	the	issues	before	the	court	in	December	of	2017.		See	In	re	Joshua	B.,	

2001	 ME	 115,	 ¶¶	 9-11,	 776	 A.2d	 1240;	 In	 re	 Robin	 T.,	 651	 A.2d	 337,	 338	

(Me.	1994).	

      [¶5]	 	 The	 doctrine	 of	 res	 judicata	 encompasses	 two	 concepts:	 claim	

preclusion	and	issue	preclusion.		Neither	is	applicable	here.	

      [¶6]		Issue	preclusion	is	patently	not	applicable	here	because	it	“prevents	

the	 relitigation	 of	 factual	 issues	 already	 decided	 if	 the	 identical	 issue	 was	

determined	by	a	prior	final	judgment.”		Guardianship	of	Jewel	M.,	2010	ME	80,	

¶	39,	2	A.3d	301	(quotation	marks	omitted).		The	parties	did	not	attempt	at	the	
6	

December	hearing	to	relitigate	factual	issues	that	had	been	litigated	at	the	July	

hearing—the	court	simply	 and	properly	took	judicial	notice	of	that	evidence.		

See	In	re		Caleb	M.,	2017	ME	66,	¶	23,	159	A.3d	345.		At	the	December	hearing,	

both	the	court	and	the	parties	focused	upon	the	events	that	had	occurred	since	

July	of	2017.		Any	reference	to	facts	litigated	at	the	July	hearing	were	offered	

only	 to	 put	 the	 subsequent	 events	 in	 context.	 	 See	 id.	 Accordingly,	 issue	

preclusion	is	not	implicated	by	the	circumstances	of	this	matter.	

       [¶7]	 	 Claim	 preclusion	 bars	 the	 relitigation	 of	 claims	 if	 “(1)	 the	 same	

parties	or	their	privies	are	involved	in	both	actions;	(2)	a	valid	final	judgment	

was	entered	in	the	prior	action;	and	(3)	the	matters	presented	for	decision	in	

the	 second	 action	 were,	 or	 might	 have	 been,	 litigated	 in	 the	 first	 action.”		

Guardianship	 of	 Jewel	 M.,	 2010	 ME	 80,	 ¶	 40,	 2	 A.3d	 301.	 	 We	 have	 warned,	

“[p]rinciples	of	res	judicata	must	be	applied	with	caution	in	domestic	relations	

cases,	as	 new	developments	often	inform	decisions	 as	to	what	may	be	 in	the	

best	interest	of	a	child.	.	.	.”		Id.	¶	41.	

       [¶8]		The	court’s	July	2017	order	denying	the	first	petition	to	terminate	

parental	 rights	 clearly	 states,	 “this	 [order]	 does	 not	 prevent	 .	 .	 .	 a	 later	

termination	 request	 should	 circumstances	 so	 dictate.”	 	 Moreover,	 the	

Department	did	not,	and	could	not	possibly,	litigate	issues	during	the	July	2017	
                                                                                        7	

hearing	that	were	based	on	events	yet	to	occur.		The	time	period	between	July	

and	December	of	2017	framed	the	court’s	repeated	directives	that	the	parties	

focus	their	presentations	of	evidence	on	that	period	of	time.		As	we	have	noted	

previously,	 the	 similarity	 between	 the	 type	 of	 events	 occurring	 in	 previous	

child	protective	actions	does	not	make	the	parents	“immune	from	subsequent	

[child	 protective]	 proceedings	 merely	 because	 [the	 current	 allegations]	 are	

similar	in	nature	to	the	allegations	[the	Department]	made	against	the	[parents]	

in	 the	 prior	 dismissed	 petition.”	 	 In	 re	 Kaleb	 D.,	 2001	 ME	 55,	 ¶¶	 11-12,	

769	A.2d	179.		Accordingly,	the	fact	that	an	earlier	petition	for	termination	of	

parental	 rights	 was	 denied	 by	 the	 court	 does	 not	 bar	 a	 later	 petition	 even	

though	both	may	be	predicated,	in	large	part,	upon	the	parents’	ongoing	failure	

to	obtain	secure	and	stable	housing	for	the	children.	

B.	   Grounds	for	Termination	and	Best	Interests	of	the	Children	

      [¶9]		We	review	for	clear	error	the	court’s	findings	in	support	of	the	bases	

for	the	parents’	unfitness	and	the	best	interests	of	the	children,	and	for	an	abuse	

of	 discretion	 the	 ultimate	 determination	 that	 termination	 is	 in	 the	 children’s	

best	interests.		See	In	re	Child	of	James	R.,	2018	ME	50,	¶¶	11,	14,	182	A.3d	1252.		

“[I]n	 order	 to	 terminate	 parental	 rights[,]	 the	 court	 must	 find,	 by	 clear	 and	

convincing	 evidence,	 at	 least	 one	 of	 the	 four	 statutory	 grounds	 of	 parental	
8	

unfitness.”		Id.	¶	11	(citing	22	M.R.S.	§	4055(1)(B)	(2017)).		We	will	vacate	a	

finding	 of	 unfitness	 “only	 if	 there	 is	 no	 competent	 evidence	 in	 the	 record	 to	

support	it,	if	the	fact-finder	clearly	misapprehends	the	meaning	of	the	evidence,	

or	if	the	finding	is	so	contrary	to	the	credible	evidence	that	it	does	not	represent	

the	truth	and	right	of	the	case.”		Id.	(quotation	marks	omitted);	In	re	Cameron	B.,	

2017	ME	18,	¶	10,	154	A.3d	1199.		Further,	as	the	court	properly	recited,	see	

supra	¶	2,	the	statutory	definitions	of	“jeopardy	to	health	or	welfare”	include	

the	 “deprivation	 of	 adequate	 .	 .	 .	 shelter,”	 given	 the	 ages	 of	 the	 children.		

22	M.R.S.	§	4002(6)(B)	(2017).	

	     [¶10]		The	parents	contend	that	the	court’s	findings	regarding	parental	

unfitness	and	the	best	interests	of	the	children	are	unsupported	by	sufficient	

competent	evidence	in	the	record.		The	parents	assert	that	the	court	failed	to	

properly	consider	the	alleged	impact	that	the	Department’s	efforts	to	promote	

family	reunification	had	on	the	parents’	ability	to	secure	and	maintain	adequate	

housing.		The	mother	further	argues	that	the	only	competent	evidence	received	

by	 the	 court	 at	 the	 December	 2017	 termination	 proceeding,	 which	 concerns	

“[t]he	 limited	 events	 that	 occurred	 following	 the	 [July	 termination	 hearing,]	

do[es]	 not	 rise	 to	 the	 level	 of	 clear	 and	 convincing	 evidence	 to	 justify	 a	

termination	of	parental	rights.”		We	disagree.	
                                                                                              9	

       [¶11]		Contrary	to	the	parents’	contentions,	competent	evidence	in	the	

record	 supports,	 to	 the	 clear	 and	 convincing	 standard,	 the	 court’s	 findings	

concerning	 each	 of	 the	 bases	 of	 parental	 unfitness	 and	 the	 children’s	 best	

interests.		See	In	re	Child	of	James	R.,	2018	ME	50,	¶¶	11,	22-23,	182	A.3d	1252.		

The	 effort	 by	 the	 Department	 towards	 family	 reunification	“is	 not	 by	 itself	 a	

basis	 for	 the	 court	 to	 deny	 a	 termination	 petition,	 although	 it	 is	 a	 factor,”	 Id.	

¶	21—one	 that	 the	 court	 explicitly	 considered	 here.	 	 And,	 in	 any	 event,	 the	

failure	of	reunification	efforts	occurred	as	a	result	of	the	parents’	opposition	to	

the	 Department’s	 efforts	 and	 an	 abject	 refusal	 to	 engage	 with	 services	 that	

would	facilitate	reunification.	

       [¶12]		The	court’s	July	2017	order	gave	the	parents	an	additional	period	

of	time	to	secure	adequate	housing,	but	they	focused	their	efforts	during	that	

time	on	“imped[ing]	proper	reunification	efforts	due	to	[the	mother’s]	distrust	

of	DHHS	and	the	GAL.”		The	mother	“asserted	at	trial	[in	December	of	2017]	that	

she	 and	 [the	 father]	 .	 .	 .	 located	 another	 place	 to	 live.”	 	 However,	 despite	 the	

court	keeping	the	evidentiary	record	open	for	four	days	following	the	hearing,	

the	parents	failed	to	provide	a	copy	of	the	lease	or	to	even	advise	the	court	or	

the	Department	of	the	address	at	the	new	residence.		The	evidence	supports,	

therefore,	the	court’s	findings	that	“it	is	highly	likely	that	these	parents	did	not	
10	

obtain	that	new	housing,”	and	that	as	a	result	they	remain	unwilling	or	unable	

to	 protect	 the	 children	 from	 jeopardy	 or	 take	 responsibility	 for	 them	 in	 a	

reasonable	time,	and	have	failed	to	make	a	good	faith	effort	to	rehabilitate	and	

reunify	with	the	children.		See	22	M.R.S.	§	4055(1)(B)(2),	(b)(i)-(ii),	(iv).	

       [¶13]		As	for	the	best	interests	of	the	children,	the	clear	preference	of	the	

Legislature,	as	evinced	by	22	M.R.S.	§	4050	(2017),	is	to	“[e]liminate	the	need	

for	children	to	wait	unreasonable	periods	of	time	for	their	parents	to	correct	

the	conditions	which	prevent	their	return	to	the	family”	and	to	“[p]romote	the	

adoption	of	children	into	stable	families.”		The	children	have	been	in	foster	care	

since	October	of	2016	after	experiencing	a	longer	period	of	impermanence	due	

to	 the	 parents’	 lack	 of	 housing.	 	 The	 current	 foster	 placement	 is	 in	 a	 loving,	

stable,	 and	 child-centered	 home	 where	 the	 children	 have	 progressed	 with	

therapy	 and	 services.	 	 Because	 these	 children	 need	 the	 permanence	 that	

adoption	can	afford	them,	the	court	did	not	abuse	its	discretion	by	deeming	that	

termination	 of	 parental	 rights	 was	 in	 the	 children’s	 best	 interests.		

See	In	re	Child	 of	 James	 R.,	 2018	 ME	 50,	 ¶¶	 11,	 14,	 22-23,	 182	 A.3d	 1252;	

In	re	Child	of	Heather	W.,	2018	ME	31,	¶	11,	180	A.3d	661.	
                                                                                                     11	

C.	       Mother’s	Self-Representation	

	         [¶14]		The	mother	next	argues	that	the	court	erred	when	it	declined	to	

allow	her	attorney	to	withdraw,	at	the	mother’s	request,	and	instead	ordered	

her	attorney	to	be	standby	counsel	while	the	mother	represented	herself	at	the	

December	 2017	 termination	 proceeding.	 	 We	 review	 the	 denial	 of	 a	 party’s	

motion	to	dismiss	counsel	for	an	abuse	of	discretion.		In	re	T.B.,	2013	ME	49,	

¶¶	13-21,	 65	 A.3d	 1282.	 	 Although	 we	 have	 held	 that	 criminal	 defendants	

possess	a	constitutional	right	to	pursue	self-representation,1	State	v.	Hofland,	

2012	 ME	 129,	 ¶	14,	 58	A.3d	1023,	 there	 is	 no	 equivalent	 right	 held	 by	 a	 civil	

defendant	such	as	the	mother	in	this	case.		See	In	re	Penelope	W.,	2011	ME	58,	

¶	9,	19	A.3d	813.		Accordingly,	the	court	did	not	abuse	its	discretion	by	denying	

the	mother’s	motion	to	proceed	without	counsel.		See	In	re	T.B.,	2013	ME	49,	

¶¶	13-22,	65	A.3d	1282.	

D.	       Judicial	Bias	

	         [¶15]	 	 The	 mother’s	 final	 argument	 is	 that	 the	 court’s	 conduct	 at	 the	

second	 termination	 hearing	 demonstrated	 such	 bias	 against	 her	 that	 it	


      1		Even	when	a	criminal	defendant’s	right	to	self-representation	is	implicated,	we	have	affirmed	

that	the	use	of	standby	counsel	does	not	violate	that	right	when	two	conditions	are	satisfied.		See	
State	v.	Hofland,	2012	ME	129,	¶¶	15-16,	58	A.3d	1023.		“First,	the	pro	se	defendant	is	entitled	to	
preserve	actual	control	over	the	case	he	chooses	to	present	.	.	.	 .	Second,	participation	by	standby	
counsel	without	the	defendant’s	consent	[does]	not	.	.	.	destroy	the	.	.	.	perception	that	the	defendant	
is	representing	himself.”		Id.	¶	15	(quotation	marks	omitted).		Here,	the	court	structured	the	mother’s	
self-representation	in	a	manner	that	more	than	satisfied	those	conditions.	
12	

deprived	her	of	a	fair	trial.		“When	a	litigant	asserts	that	a	judge’s	comments	

indicate	 bias	 and	 a	 denial	 of	 due	 process,	 if	 the	 litigant	 does	 not	 move	 for	 a	

recusal	of	the	judge,	we	review	the	contentions	for	obvious	error.”		Rinehart	v.	

Schubel,	2002	ME	53,	¶	13,	794	A.2d	73	(quotation	marks	omitted).		Only	when	

such	 statements	 appear	 in	 extraordinary	 circumstances	 that	 demonstrate	

“deep-seated	 favoritism	 or	 antagonism	 that	 would	 make	 fair	 judgment	

impossible,”	have	we	detected	even	the	risk	of	substantial	injustice.		Liteky	v.	

United	 States,	 510	 U.S.	 540,	 555	 (1994));	 In	 re	 William	 S.,	 2000	 ME	 34,	 ¶	 9,	

745	A.2d	 991.	 	 We	 have	 also	 held	 that	 “a	 pro	 se	 litigant	 is	 not	 entitled	 to	

preferential	treatment	or	to	judicial	accommodation	greater	than	that	afforded	

to	 a	 litigant	 appearing	 by	 legal	 counsel.”	 	 Rinehart,	 2002	 ME	 53,	 ¶	 13,	

794	A.2d	73	(quotation	marks	omitted).	

	      [¶16]		Here,	the	court	declined	to	allow	the	mother	to	represent	herself	

without	standby	counsel	because	she	“has	been	outspoken	in	court	and	often	

has	 talked	 loudly	 and	 out	 of	 turn,	 causing	 the	 court	 some	 concern	 about	 her	

ability	 to	 participate	 appropriately	 in	 a	 termination	 hearing.”	 	 At	 the	

termination	hearing,	consistent	with	the	court’s	earlier	concerns,	the	mother	

made	repeated	and	inappropriate	commentary	when	examining	witnesses.		In	

response,	the	court,	“literally	dozens	of	times[,]	found	it	necessary	to	intervene	
                                                                                                   13	

during	testimony	to	keep	order	and	allow	evidence	to	be	presented”	over	the	

four-day	proceeding	and,	ultimately,	to	temporarily	remove	the	mother	from	

the	 courtroom	 on	 the	 fourth	 day	 of	 the	 hearing.2	 	 Judge	 Powers’s	 efforts	 to	

maintain	order	during	the	trial	in	the	face	of	repeated	interruptions,	insults,	and	

otherwise	obstructionist	behaviors	by	the	mother	constitute	an	exemplary	and	

commendable	 demonstration	 of	 patience	 and	 restraint	 as	 well	 as	 an	

appropriate	exercise	of	authority	as	provided	by	Rule	611(a)	of	the	Maine	Rules	

of	Evidence.	

	        The	entry	is:	

	      	     	      Judgment	affirmed.	
	
	      	     	      	     	       	
	
Pamela	 S.	 Holmes,	 Esq.,	 and	 Brittany	 Sawyer,	 Esq.,	 Holmes	 Legal	 Group,	 LLC,	
Wells,	for	appellant	mother	
	
Rubin	Guedalie	Segal,	Esq.,	Portland,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2015-57	
FOR	CLERK	REFERENCE	ONLY	


    2		Judge	Powers’s	management	of	the	mother’s	behaviors	during	the	trial	did	not	in	any	way	curtail	

her	opportunity	to	report	or	explain	any	efforts	by	the	parents	to	maintain	safe,	secure,	and	suitable	
housing.		On	the	contrary,	the	court	provided	the	parents	every	possible	opportunity	to	obtain	such	
housing—and	to	provide	evidence	that	they	had	obtained	such	housing—but	no	meaningful	progress	
toward	that	end	was	accomplished	during	the	entire	pendency	of	this	matter.